FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT

THE FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into this day of March 2002, by Ross Stores, Inc. (the “Company”) and
Irene Jamieson (the “Executive”)  The Executive and the Company previously
entered into an Employment Agreement (the “Agreement”) effective April 1, 2000
(attached hereto) and it is now the intention of the Executive and the Company
to amend the Agreement as set forth below Accordingly, the Executive and the
Company now enter into this Amendment.

I.

The Executive and the Company hereby amend the Agreement by deleting Paragraph
l(a) of the Agreement in its entirety and replacing it with the following new
Paragraph 1(a):

 

 

 

l(a). Initial Term.   The initial term of the employment contract was from April
1, 2000 through March 31, 2004. The initial term is being renewed per the terms
of the Agreement in Paragraph l(b). The renewal term of the Amendment is now
April 1, 2004 through March 31, 2006

 

 

II

The Executive and the Company further amend the Agreement by deleting the second
sentence in Paragraph 2 in its entirety and replacing it with the following
sentence:

 

 

 

2.  Position and Duties.  The Executive shall report directly to the Chief
Merchandise Officer of the Company.

 

 

III.

The Executive and the Company further amend the Agreement by deleting the first
sentence in Paragraph 4(a) in its entirety and replacing it with the following
sentence:

 

 

 

4(a).  Salary.  During the Executive’s employment, the Company shall pay the
Executive a salary of not less than Four Hundred Sixty Six Thousand Five Hundred
Dollars ($466,500) per year

Except for the amendments, as set forth above, the Agreement and all of its
terms remain in force and in effect

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Agreement as of March _____, 2002, effective April 1, 2004 through March 31,2006

ROSS STORES, INC.

 

EXECUTIVE

 

 

 

/s/ MICHAEL BALMUTH

 

/s/ IRENE JAMIESON

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Michael Balmuth

 

Irene Jamieson

Date:  3/21/02

 

Date:  4/9/02




SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT

THIS SECOND AMENDMEMT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into effective May 1, 2004, by and between Ross Stores, Inc (the
“Company”) and Irene Jamieson (the “Executive”)  The Executive and the Company
previously entered into an Employment Agreement (the “Agreement”) effective
April 1, 2000, and renewed such Agreement by way of a First Amendment in April
2002 (both the original Agreement and the First Amendment are attached hereto),
and it is now the intention of the Executive and the Company to further amend
the Agreement as set forth below Accordingly, the Executive and the Company now
enter into this Second Amendment.

I

The Executive and the Company hereby amend the Agreement by adding the following
Paragraph 1(c):

 

 

 

 

1 (c). Executive’s Employment Through Contract Term Executive agrees to remain
employed with the Company through the existing contract term, March 31, 2006. In
exchange for such promise, Executive shall be entitled to the following provided
she remains employed with the Company through March 31, 2006:

 

 

 

 

 

If Executive or Company terminates the employment relationship after March 31,
2006, Executive will be considered an active employee through March 31, 2007 and
shall receive full pay (at her March 31, 2006 level) and benefits through March
31, 2007, with previously awarded restricted stock to release as scheduled
through March 31, 2007. In such case, Executive shall be relieved of her
day-to-day duties but shall remain available for consultation through March 31,
2007. Executive will be available on a consulting basis for up to two (2) days
per week from April 1, 2006 through March 31, 2007. If Executive remains
employed with Company through March 31, 2006, Company will also provide
Executive with medical and dental benefits through March 31, 2011 Executive will
also be entitled to receive her regular bonuses through March 31, 2006, pet the
current contract terms. In addition, if she remains employed through March 31,
2006, the she will be eligible for a full fiscal year 2006 bonus, paid in March
2007 However, absent written renewal of the existing Agreement, Executive will
not be eligible for further equity giants or salary increases after March 31,
2006, will not accrue vacation after March 31, 2006, and will no longer be
employed pursuant to any formal written or oral employment agreement after March
31, 2006. In addition, the Employment Restriction provisions of Paragraph 9 of
the contract shall remain effective until three (3) years after Executive ceases
to be considered an active employee (i e, 3 years after March 31, 2007).

Except for these amendments as set forth above, the Agreement, First Amendment,
and all of its terms remain in force and in effect

ROSS STORES, INC.

 

EXECUTIVE

 

 

 

/s/ MICHAEL BALMUTH

 

/s/ IRENE JAMIESON

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Michael Balmuth

 

Irene Jamieson

Date:  6/3/04

 

Date:  6/3/04

2